Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 11/21/2019. 
Claims 1-20 are presented for examination. 
The examiner has considered references in applicant’s IDS form 1449 received on 4/19/2007. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to be statutory classes of invention.    
Nevertheless, independent claim 11 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or a sales data processing apparatus including a housing section configured to house a container including a commodity contained therein, in this case. The independent claims recite the 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the a sales data processing apparatus including a housing section configured to house a container including a commodity contained therein using these additional elements: processing apparatus, a housing section, a settlement section and a marking section. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processing apparatus, a housing section, a settlement section and a marking section to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takano “US 2018/0025591 A1”(Takano) .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 11:  A sales data processing method for a sales data processing apparatus including a housing section configured to house a container including a commodity contained therein,
the sales data processing method comprising: performing settlement processing based on tag information related to the commodity read from a wireless tag attached to the commodity (at least see Takano Abstract; Fig. 1); and
marking, on condition that the settlement processing is performed, the container to indicate completion of the settlement processing (at least see Takano Abstract; Fig. 1; [0012]).
Regarding Claim 12:  The method according to claim 11, wherein marking comprises controlling an inkjet head to deposit, on the container, ink ejected from the inkjet head to mark the container to indicate the completion of the settlement processing (at least see Takano [0015]-[0017]).
Regarding Claim 13:   The method according to claim 12, further comprising: tracking a date and time, and the marking comprises printing a date or a date and time of settlement on the container to indicate the completion of the settlement processing (at least see Takano [0011]).
Regarding Claim 14:   The method according to claim 12, wherein the marking comprises printing a mark indicating the completion of the settlement processing on the container using the inkjet head (at least see Takano [0017]).
Regarding Claim 15:   The method according to claim 14, wherein one of a color, a shape, or a size of the mark denotes a day of the completion of the settlement processing (at least see Takano [0012]).
Regarding Claim 16:  The method according to claim 14, further comprising changing a size or a shape of the mark depending on a time of day of the completion of the settlement processing (at least see Takano Abstract; Fig. 1).
Regarding Claim 17:   The method according to claim 14, wherein a size of the mark corresponds to a size of the container (at least see Takano [0026])
Regarding Claim 18:  The method according to claim 14, wherein a size of the mark corresponds to a quantity of the at least one commodity in the container (at least see Takano [0029]).
Regarding Claim 19:  The method according to claim 11, wherein the housing section includes an ultraviolet-ray irradiating section configured to irradiate an ultraviolet ray toward the container in the housing section, and the marking comprises controlling the ultraviolet-ray irradiating section to irradiate the ultraviolet ray on the container which is applied with paint which changes color when the ultraviolet ray is irradiated thereon (at least see Takano [0022]-[0024]).
Regarding Claim 20:  The method according to claim 19, wherein the ultraviolet-ray irradiating section is controlled to print information on the container (at least see Takano [0031]-[0032]).
Regarding Claims 1-10:  all limitations as recited have been analyzed and rejected with respect to claims 11-20. Claims 1-10 pertain to a system that correspond to the method of claims 11-20.  Performing the method steps of claims 11-20 would have necessitated the system of claims 1-10.  
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATEH M OBAID/Primary Examiner, Art Unit 3627